       Case 7:19-cv-00411 Document 65
                                   15 Filed on 10/30/20
                                               01/02/20 in TXSD Page 1 of 10



                             IN THE UNITED STATES DISTIUCT COURT
                                 SOUTHERN DISTRICT OF TEXAS
                                      MCALLEN DIVISION

 NORTH AMERICAN BUTTERFLY
 ASSOCIATION DBA NATIONAL BUTTERFLY
 CENTER, et. al.,
                      Plaintiff,
         v.                                                          Case No.: 7:19-cv-00411

 NEUHAUS & SONS, LLC, et al.,
                       Defendants.

                                DECLARATION OF DAVID OLIVEIRA

                 I, David G. Oliveira, declare under the penalties ofpe1jury, pursuant to 28 U.S.C.

§ 1746, that the following is true and correct:

                 I.          I am an attorney admitted to practice before this Court and am a partner

with Roerig, Oliveira and Fisher, attorneys for defendant WeBuildTheWall, Inc. ("WBTW"). I

have knowledge of the facts and circumstances stated herein.

                 2.          I submit this declaration in suppo1t of the WBTW's motion to dismiss the

First Amended Complaint by Plaintiffs Nmth American Butterfly Association ("NABA") and

Marianna Trevino Wright ("Wright" and, together with NABA, "Plaintiffs").

                 3.          Attached hereto as Exhibit I is a true and correct copy of the Notice of

Dismissal as to Defendant We Build The Wall Inc., filed on December 10, 2019, in United States

of America v. We Build the Wall, Inc., et al., Civ. No. 7: l 9-cv-00403, Docket No. 11.

                 4.          Attached hereto as Exhibit 2 is a true and correct copy of a November 14,

2019     tweet        from      the   Twitter    account   of    "@NatButterflies,"    available   on

https://twitter.com/NatButterflies/status/l 195033730047467520.
       Case 7:19-cv-00411 Document 65
                                   15 Filed on 10/30/20
                                               01/02/20 in TXSD Page 2 of 10



                 5.          Attached hereto as Exhibit 3 is a true and correct copy of a November 15,

2019     tweet        from     the    Twitter   account     of   "@NatButterflies,"    available   on

https://twitter.com/NatButterflies/status/119503 373 004 7467 520.

Dated: January 2, 2020
Hidalgo County, Texas

                                                          Isl David G. Oliveira
                                                          David George Oliveira
                                                          ROERIG OLIVEIRA AND FISHER
                                                          Federal ID No. 34165
                                                          Texas Bar No. 15254675
                                                          10255 N 10th Street
                                                          McAllen, Texas 78504
                                                          Telephone:     (956) 393-6300
                                                          Facsimile:     (956) 3 86-1625
                                                          Email: doliveira@rofllp.com



                                                          Counsel for Defendant WeBuildTheWall,
                                                          Inc.




                                                      2
   Case 7:19-cv-00411 Document 65
                               15 Filed on 10/30/20
                                           01/02/20 in TXSD Page 3 of 10



                 IN THE UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF TEXAS
                          MCALLEN DIVISION

NORTH AMERICAN BUTTERFLY
ASSOCIATION DBA NATI ON AL BUTTERFLY
CENTER, et. al.,
                     Plaintiff,
     v.                                          Case No.: 7:19-cv-00411

NEUHAUS & SONS, LLC, et al.,
                      Defendants.




                                EXHIBIT 1



                                    TO

                   DECLARATION OF DAVID OLIVEIRA
    Case 7:19-cv-00411 Document 65
                                15 Filed on 10/30/20
                                            01/02/20 in TXSD Page 4 of 10
         Case 7:19-cv-00403 Document 11 Filed on 12/10/19 in TXSD Page 1 of 3
                                                                                        United States District Court
                                                                                          Southern District of Tex as

                                                                                             ENTERED
                             UNITED STATES DISTRICT COURT                                December 10, 2019
                                                                                          David J. Bradley, Clerk
                              SOUTHERN DISTRICT OF TEXAS
                                  MCALLEN DIVISION

UNITED STATES OF AMERICA,                           §
                                                    §
vs.                                                 § CIVIL ACTION NO. 7:19-CV-00403
                                                    §
FISHER INDUSTRIES, et al,                           §
                                                    §
           Defendants.                              §

  ORDER OF DISMISSAL AS TO DEFENDANT WE BUILD THE WALL, INC.

          On December 5, 2019, Plaintiff United States of America filed its Complaint for

Injunctive Relief against Defendants We Build the Wall, Inc., Fisher Industries, Fisher Sand and

Gravel Co., and Neuhaus & Sons, LLC. Dkt. No. I. Plaintiff alleged that Defendant We Build

the Wall, Inc., "contracted with Fisher Industries, a subsidiary of Fisher Sand and Gravel Co., to

construct a bollard structure, wall or similar structure in the floodplain along the Rio Grande

River in an area near RGV03 by Bentsen State and Anzalduas Park, south of Mission, TX." Id. at

ir 13.
          In 1970, Plaintiff entered into a treaty with Mexico which requires Plaintiff to "prohibit

the construction of works in its territory which, in the judgment of the [International Boundary

and Water Commission, United States and Mexico], may cause deflection or obstruction of the

normal flow of the [Rio Grande] [R]iver or of its flood flows." Treaty to Resolve Pending

Boundary Differences and Maintain the Rio Grande and Colorado River as the International

Boundary, U.S.-Mex., Nov. 23, 1970, 23. I U.S.T. 373, 391 Art. IV(B)(I) (1972). In order to

ensure compliance with this requirement of the 1970 Treaty, the International Boundary and

Water Commission, United States and Mexico, United States Section ("USIBWC") requires

those proposing to carry out projects in the U.S. floodplain to "submit hydraulic modeling for

II3
   Case 7:19-cv-00411 Document 65
                               15 Filed on 10/30/20
                                           01/02/20 in TXSD Page 5 of 10
      Case 7:19-cv-00403 Document 11 Filed on 12/10/19 in TXSD Page 2 of 3



their project to the USIBWC." Dkt. No. I     at~   11. If the proposed project does not cause any

deflection or obstruction of the normal flow of the river or its flood flows, then the USIBWC

"issues a letter of no objection to the project proponent" and the project may move forward. Id.

       In its Complaint, Plaintiff alleges that Defendants failed to comply with this requirement

and have commenced construction on their project prior to any analysis by the USIBWC, which

may lead to a violation of the 1970 Treaty as well as other statutes. Id.   at~~   13-32. Accordingly,

Plaintiff sought a temporary restraining order, and after a hearing, a preliminary injunction,

enjoining Defendants from moving forward with the construction project prior to their

compliance with the requirements of the USIBWC pursuant to the 1970 Treaty between the

United States and Mexico. Id.   at~~   33-35; Dkt. No. 5 at 11-12.

       On the afternoon of December 5, 2019, the Court held a hearing on Plaintiffs request for

a temporary injunction. All parties were represented at the hearing except for Defendant Neuhaus

& Sons, LLC, with whom Plaintiff had yet to make contact. At the hearing, We Build the Wall,

Inc., represented that it did not initiate the construction project or contract with Fisher Industries.

Further, the organization, through its counsel, stated that it had no property interest in the

relevant land. Counsel for We Build the Wall, Inc., stated that the extent of the organization's

involvement in the project was the financial assistance it provided to Fisher Industries, the

construction company overseeing the project. We Build the Wall, Inc., represented that it had

contributed about five percent of the total cost of the project and that it was "best equated to a

passive investor," noting that it has no control over the project or the prope1ty. Counsel for

Fisher Industries affirmed We Build the Wall, Inc.'s representations, stating that one of the

Fisher entities will acquire an interest in the property and that Fisher entities are undertaking the

construction.


2/3
   Case 7:19-cv-00411 Document 65
                               15 Filed on 10/30/20
                                           01/02/20 in TXSD Page 6 of 10
      Case 7:19-cv-00403 Document 11 Filed on 12/10/19 in TXSD Page 3 of 3




       Based on these representations, Plaintiff, as well as all other parties represented at the

hearing, had no objection to the dismissal of We Build the Wall, Inc. Accordingly, considering

both the parties' representations at the December 5, 2019 hearing as to We Build the Wall, Inc.'s

involvement in the action as well as Plaintiff's lack of opposition to the entity's dismissal, the

Court hereby DISMISSES We Build the Wall, Inc., as a Defendant to this action without

prejudice. See   FED.   R. CIV. P. 21 ("On motion or on its own, the court may at any time, on just

terms, add or drop a party.").

       SO ORDERED this 10th day of December, 2019, at McAllen, Texas.



                                                     Randy Crane
                                                     United States District Judge




3/3
   Case 7:19-cv-00411 Document 65
                               15 Filed on 10/30/20
                                           01/02/20 in TXSD Page 7 of 10



                 IN THE UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF TEXAS
                          MCALLEN DIVISION

NORTH AMERICAN BUTTERFLY
ASSOCIATION DBA NATIONAL BUTTERFLY
CENTER, et. al.,
                    Plaintiff,
     v.                                          Case No.: 7: 19-cv-00411

NEUHAUS & SONS, LLC, et al.,
                      Defendants.




                                EXHIBIT2



                                    TO
                                           I
                   DECLARATION OF DAVID OLIVEIRA
                Case 7:19-cv-00411 Document 65
                                            15 Filed on 10/30/20
                                                        01/02/20 in TXSD Page 8 of 10
1/2/2020         National Butterily on Twitter: "ALERT: WE NEED YOUR HELP!! The We Build the Wall, Inc. Steve Bannon+ Brian Kolface criminals are h ...


                                                                                                                                              x

                            National Butterfly
                            @NatButterflies


                ALERT: WE NEED YOUR HELP!! The We Build
                the Wall, Inc. Steve Bannon + Brian Kolface
                criminals are here, clearing the banks of the
                Rio Grande River on 6,000 acres of private
                property just east of us. What this ...
                facebook.com/natbutterflies ...
                9:40 AM - 14 Nov 2019


                30 Retweets 18 Likes


                 Q    21         t.l.   30              18



                            Don Day @ldenterprise · 20 Nov 2019                                                                v
                            Replying to @Nat Butterfli es
                            I'm going to help!
                            I'm making another donation to We Build The Wall immediately!!!!!!!

                             Q               t.l.   1              14


                ~ K Pike @kpikejr · 17 Nov 20 19                                                                               v

                W           Replying to @NatButterflies
                            WE NEED THE WALL!

                             Q               t.l.                  16

                            Constance @Constance66C · 18 Nov 2019                                                              v
                            Replying to @NatButterflies
                            Can't wait to come visit!

                             Q               t.l.                  7

                            Andrew Boyd @aboydvz · 20 Nov 201 9                                                                v

                            Replying to @NatButterflies
                            The wall will protect our butterflies from terrorists.

                             Q               t.l.                  6
https://twitter.com/NatButterilies/status/1195033730047467520                                                                                       1/1
   Case 7:19-cv-00411 Document 65
                               15 Filed on 10/30/20
                                           01/02/20 in TXSD Page 9 of 10



                 IN THE UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF TEXAS
                          MCALLEN DIVISION

NORTH AMERICAN BUTTERFLY
ASSOCIATION DBA NATIONAL BUTTERFLY
CENTER, et. al.,
                     Plaintiff,
     v.                                          Case No.: 7:19-cv-00411

NEUHAUS & SONS, LLC, et al.,
                      Defendants.




                                EXHIBIT3



                                    TO

                   DECLARATION OF DAVID OLIVEIRA
               Case 7:19-cv-00411 Document 65
                                           15 Filed on 10/30/20
                                                       01/02/20 in TXSD Page 10 of 10
1/2/2020         National Butterfly on Twitter: "This hate group has taken down their 6 minute video boasting about their criminal project on private property . ..



                                                                                                                                                         x
                             National Butterfly
                                                                                                             (      Follow        )      v
                             @NatButterflies


                This hate group has taken down their 6
                minute video boasting about their criminal
                project on private property, since we shared
                it. Thank you for...




                     Group clears private riverfront land to build border wall in South Texas
                     A controversial private group, We Build the Wall, boasted on social media Thursday
                     that it has begun riverfront land clearing on the Rio Grande in Mission, Texas, to bu ...
                     borderreport.com


                 5:40 AM - 15 Nov 2019


                 18 Retweets 42 Likes


                 Q     21         t_l, 18                 42



                             Ramona Christian @MonaChristian65 · 16 Nov 2019                                                             v

                             Replying to @NatButterflies
                             Build the wall

                              Q                t_l,                    8


                             Dave Miller @dmiller4thewin · 16 Nov 2019                                                                   v
                        -~   Replying to @NatButterflies
https://twitter.com/NatButterflies/status/1195335733441171458                                                                                                   1/1
